IN THE SUPREME COURT OF TEXAS
                                          444444444444
                                            NO . 14-0214
                                          444444444444


ANDREWS COUNTY, TEXAS, ANDREWS INDUSTRIAL FOUNDATION, AND ANDREWS
                CHAMBER OF COMMERCE, PETITIONERS,
                                                  v.


                                 SIERRA CLUB, RESPONDENT

           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE EIGHTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                           PER CURIAM



       When a plaintiff’s claim implicates a defendant’s valid exercise of First Amendment rights,

the Texas Citizens Participation Act allows the defendant to move for dismissal. TEX . CIV . PRAC.

& REM . CODE § 27.003(a). To defeat the defendant’s dismissal motion, a plaintiff must “establish[]

by clear and specific evidence a prima facie case for each essential element of the claim in question.”

Id. § 27.005(c). In In re Lipsky, ___S.W.3d ___, ___ (Tex. 2015), we explained that the phrase

“clear and specific evidence” neither imposes a heightened evidentiary burden nor categorically

rejects the use of circumstantial evidence when determining the plaintiff’s prima-facie-case burden

under the Act.

       In contrast to Lipsky, the court of appeals here concluded that the statute’s “clear and specific

evidence” requirement indicated an elevated evidentiary standard that did not permit the use of
circumstantial evidence or reasonable inferences to support the plaintiff’s prima facie case. 418
S.W.3d 711, 715-16 (Tex. App.—El Paso 2013). Applying that standard, the court concluded that

the plaintiff (Andrews County) failed to meet the Act’s prima-facie-case burden and that the trial

court accordingly erred when it did not grant the defendant’s (Sierra Club’s) motion to dismiss. Id.

at 719. Because the evidentiary standard applied by the court is contrary to our decision in Lipsky,

we remand the case for the court of appeals’s further consideration in light of our recent explanation

of the statutory standard. Andrews County’s petition for review is accordingly granted and, without

hearing oral argument, we reverse and remand to the court of appeals for further proceedings

consistent with our opinion. TEX . R. APP . P. 59.1.




Opinion Delivered: May 8, 2015




                                                  2